Citation Nr: 0336414	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the hard palate, to include as secondary to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from September 1947 to August 
1951.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi.  At present, this appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.

The Board notes that, in May 2003, the veteran presented 
testimony during a video conference hearing on appeal before 
the undersigned Veterans Law Judge (VLJ).  A copy of the 
hearing transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  Moreover, in Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, 38 C.F.R. § 3.159, and the holdings in Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002), have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

In this case, the veteran contends that his currently 
diagnosed squamous cell carcinoma of the hard palate stems 
from his exposure to ionizing radiation in service.  Claims 
based on exposure to ionizing radiation are entitled to 
special development with proof of exposure to ionizing 
radiation and manifestation of a "radiogenic disease."  
38 C.F.R. § 3.311 (2003).  The veteran's diagnosis of 
squamous cell carcinoma of the hard palate, confirmed by a 
November 2000 medical report from the Jackson VA Medical 
Center which also reflected a loss of bone, is considered a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(v).  The 
available evidence of record confirms that the veteran was 
exposed to ionizing radiation from atmospheric testing during 
Operation GREENHOUSE, see 38 C.F.R. § 3.309(d)(3)(iv)(E), per 
the veteran's service medical records and a May 2002 letter 
from the Defense Threat Reduction Agency (DTRA).  
Additionally, the May 2002 letter from the DTRA included a 
radiation dose assessment for the veteran.   

However, the Board acknowledges that a May 8, 2003 report 
from the National Academy of Sciences/National Research 
Council (NAS/NCR) found that the methodology used by the DTRA 
for estimating radiation doses underestimated the upper 
bounds of the dose.  As such, the veteran's case should be 
returned to the DTRA for a new radiation dose assessment.  
Thereafter, the RO should forward the veteran's claims file, 
a copy of the new DTRA's findings and any other statements 
submitted by the veteran to the Under Secretary for Health 
for preparation of a dose estimate of his total exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311(a)(2)(iii) (2003).  
Subsequently, the Under Secretary for Benefits shall consider 
the claim with reference to 38 C.F.R. § 3.311(e) and shall 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(b), (c)(1).  

Additionally, upon resolution of the dose estimate, the Board 
is of the opinion that the veteran should be afforded a VA 
examination in order to determine the nature and etiology of 
the veteran's squamous cell carcinoma of the hard palate, in 
order to comply with the requirements of Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  The examiner should be 
requested to review the claims folder, and provide an opinion 
as to whether it is at least as likely as not that the 
veteran's squamous cell carcinoma of the hard palate is 
causally related to event(s) in service, to include his 
exposure to ionizing radiation.  Thereafter, the RO should 
determine whether the claim requires any further review by 
the Under Secretary for Benefits pursuant to 38 C.F.R. 
§ 3.311(c).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and relevant case 
law as specifically affecting the issue 
of service connection for squamous cell 
carcinoma of the hard palate, to include 
as secondary to exposure to ionizing 
radiation.

2.  Per the findings in the May 8, 2003 
report from the National Academy of 
Sciences/National Research Council 
(NAS/NCR), the RO should forward the 
veteran's claims file to the Defense 
Threat Reduction Agency (DTRA) for a new 
radiation dose assessment for the 
veteran's radiation exposure during 
Operation GREENHOUSE. 

3.  Thereafter, the veteran's claims 
file, a copy of the new DTRA's findings 
and any other statements submitted by the 
veteran, should be forwarded  to the 
Under Secretary for Health for 
preparation of a dose estimate of his 
total exposure to ionizing radiation and 
an advisory medical opinion.  See 
38 C.F.R. § 3.311(a)(2)(iii), (b), (c 
)(1) (2003).

4.  Upon resolution of the dose estimate, 
the veteran should be afforded a VA 
examination performed by an appropriate 
medical specialist in order to determine 
the nature and etiology of his squamous 
cell carcinoma of the hard palate.  The 
examiner should be requested to review 
the claims folder and must indicate in 
the examination report that such review 
was performed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
squamous cell carcinoma of the hard 
palate is causally related to any 
event(s) in service, to include his 
exposure to ionizing radiation.  
Additionally, the examiner should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
squamous cell carcinoma of the hard 
palate is related to any post-service 
event(s) or diseases.  And, if the 
etiology of the claimed squamous cell 
carcinoma of the hard palate is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's squamous cell carcinoma of the 
hard palate.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  Thereafter, the RO should determine 
whether the claim requires any further 
review by the Under Secretary for 
Benefits pursuant to 38 C.F.R. 
§ 3.311(c).

6.  After completion of the above-
referenced development, the RO should 
readjudicate the claim of entitlement to 
service connection for squamous cell 
carcinoma of the hard palate, to include 
as secondary to exposure to ionizing 
radiation, taking into consideration the 
holding in Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




